DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	The amendments on 12/18/2021 have been entered.  Applicant’s claim amendments, filed on 12/18/2021 have been fully considered and persuasive.  The drawing objection is withdrawn in light of drawing amendment.  The 103 rejection have been withdrawn on claims 1-10.  The double patenting rejection on claims 1-9 have been withdrawn in light of applicant submitted an approved terminal disclaimer.  Claims 1-10 are allowable.

Terminal Disclaimer
	The terminal disclaimer filed on 11/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,598,946 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.

a microdisplay (page 691, left column, 2. Methods, Digital Micro-mirror Device (DMD) is used as the 2D microdisplay) for providing a virtual image for display to a user (page 691, left column, 2. Methods, Digital Micro-mirror Device (DMD) is used as the 2D microdisplay and the DMD has a resolution of 1024x768 and with our inhouse designed illumination unit it is able to provide very high frame rates for multiple focal planes of high resolution color images);
a reflective active optical element (deformable membrane mirror device (DMMD)) configured to provide a variable optical power (page 691, left column, 2. Methods, time-multiplexed six-focal-plane design by modulating the focal distance of a 2D display time-sequentially with a deformable membrane mirror device (DMMD) and the DMMD has a defocus range of 1.2 diopters and a switching speed of 1kHz which enables us to multiplex up to 16 focal plants at 60Hz);
a eyepiece (L4), comprising a selected surface in optical 
communication with the reflective active optical element (DMMD) and configured to reflect the optical radiation received from the reflective active optical element (DMMD) to an exit pupil (as shown in figure 1; located after L4 and page 692, right column, first paragraph, the system’s exit pupil size is 6.3mm and it has an eye clearance of 24mm) of the system to provide a virtual display path (as shown in figure 1) which relays a stop of the virtual display system defined by the reflective active optical element (page 691, left column, 2.1 Optical System Design, DMMD (L2) is placed at the focal plane of the relay lens L1/L3 and its serves as the system stop) therewith to form the exit pupil (as shown in 
a relay lens (page 691, left column, 2.1 Optical System Design, relay lens L1, L3) disposed along the virtual display path (as shown in figure 1) between the
microdisplay (DMD) and the reflective active optical element (DMMD) and in optical communication
microdisplay (DMD) and the eyepiece (page 691, left column, 2.1 Optical System Design, viewer sees the virtual image of the display through an eyepiece L4), the relay lens (L1/L3) configured to create an intermediate image (page 691, left column, 2.1 Optical System Design, the DMMD (L2) is placed at the focal plane of the relay lens L1/L3 and it serves as the system stop, together they form a folded double-telecentric system, in which the change of optical power on the DMMD changes only the location of the intermediate image II without changing the angular magnification) of the microdisplay (DMD) at a location along the virtual display path (as shown in figure 1) between the relay lens (L1/L3) the eyepiece (L4).
Hu in view of Totani US 20140049833 teaches and renders obvious a see-through eyepiece.
However, regarding claim 1, the prior art Hu in view of Totani taken either singly or in combination fails to anticipate or fairly suggest a virtual display system including the specific features where a see-through eyepiece, with focal length                         
                            
                                
                                    f
                                
                                
                                    e
                                    y
                                    e
                                
                            
                        
                    
a relay lens, with focal length                         
                            
                                
                                    f
                                
                                
                                    1
                                
                            
                        
                    ,
wherein the ratio between the size of the exit pupil,                         
                            
                                
                                    D
                                
                                
                                    x
                                    p
                                
                            
                        
                    , to the size of the reflective active optical element,                         
                            
                                
                                    D
                                
                                
                                    D
                                    M
                                    M
                                    D
                                
                            
                        
                    , is
                        
                            
                                
                                    D
                                
                                
                                    X
                                    P
                                
                            
                        
                    =                        
                            
                                
                                    
                                        
                                            D
                                        
                                        
                                            D
                                            M
                                            M
                                            D
                                        
                                    
                                
                                
                                    
                                        
                                            f
                                        
                                        
                                            1
                                        
                                    
                                    /
                                    
                                        
                                            f
                                        
                                        
                                            e
                                            y
                                            e
                                        
                                    
                                
                            
                        
                    , in combination with all other claimed limitations of claim 1.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        


/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872